     Case 17-30306                 Doc 86          Filed 06/22/20 Entered 06/22/20 13:40:43                                      Desc Main
                                                     Document     Page 1 of 1



      B 210M (Form 2100A) (12/15)




                                UNITED STATES BANKRUPTCY COURT
                                                           District of Massachusetts

     In re Miguel A. Garcia
                                                                                                        Case No.         17-30306




                          TRANSFER OF CLAIM OTHER THAN FOR SECURITY
     A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under II U.S.C. § 1111(a). Transferee
     hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
     than for security, of the claim referenced in this evidence and notice.


u.s. Bank Trust National Association,             as Trustee of
the Bungalow Series IV Trust                                               u.s. Bank Trust, NA, as Trustee               for LSF1 0 Master
                                                                           Participation Trust
               Name of Transferee
                                                                                            Name of Transferor

    Name and Address where notices to transferee
                                                                                 Court Claim # (if known):       6-1
    should be sent:
      c/o SN Selvicing Corporation                                               Amount of Claim:       $159,565.49
      323 Fifth Street                                                           Date Claim Filed:       06/28/2017
      Eureka, CA 95501
    Phone:      800.603.0836
                                                                                 Phone:      800.401.6587
    Last Four Digits of Acct #:                  4--,,-9_4-'-.5
                                                        __
                                                                                Last Four Digits of Acct. #: _---'=2=5=3-'-4_
    Name and Address where transferee payments
    should be sent (if different from above):



   Phone:                                                      _
   Last Four Digits of Acct #:                                 _




   r declare under penalty of perjury that the information                  provided in this notice is true and correct to the
   best of my knowledge and be ·ef.

   By: /s/ D. Anthony Sottile
                                                                               Date:      06/18/2020
             Transferee/Transferee's          Agent



  Penalty for making a false statement: Fine of up to $500.000 or imprisonment for up to 5 years. or both. 18 u.s.c. §§ 152 & 3571.
